Citation Nr: 1214962	
Decision Date: 04/25/12    Archive Date: 05/03/12

DOCKET NO.  10-00 098A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from June 1944 to April 1946.  He died in September 2008.  The appellant is the Veteran's widow.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In March 2012, the Veteran testified during a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

This appeal must be remanded for the following reasons.

In its December 2009 statement of the case, the RO indicated that, in adjudicating the appellant's claim, it electronically reviewed the Veteran's treatment records from the West Palm Beach VA Medical Center (VAMC) dated from September 14, 2000, through August 24, 2007.  However, such records have not been associated with the claims file, and are not currently available for review by the Board.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, this case must be remanded for the RO or AMC to associate with the claims file such treatment records from the West Palm Beach VA VAMC dated from September 14, 2000, through August 24, 2007.

Also, in this case, as reflected in her testimony during her March 2012 Board personal hearing, the appellant asserts that the Veteran's service-connected posttraumatic stress disorder (PTSD) caused or aggravated his stomach problems, and that such stomach problems resulted in his death.  In this regard, the Board notes that, at the time of his death, the Veteran was service-connected for both PTSD, rated 50 percent disabling, and degenerative disc and joint disease of the lumbosacral spine, rated 40 percent disabling.  Furthermore, while the Veteran's death certificate lists the immediate cause of the Veteran's death as gastric cancer, it lists as other significant conditions, or conditions contributing to death but not related to the listed cause, PTSD, degenerative joint disease, and several other conditions.  The appellant has also submitted an article regarding the medical effects of stress-induced gastric disease.

In light of the above, VA should forward the claims file to an examiner with appropriate expertise to obtain an opinion addressing whether the Veteran's service-connected PTSD and/or degenerative disc and joint disease of the lumbosacral spine, either alone or in combination with some other condition, was the immediate or underlying cause of death or was etiologically related thereto, contributed substantially or materially to death, combined to cause death, or aided or lent assistance to the production of death.  See 38 C.F.R. §§ 3.312.  See also 38 C.F.R. § 3.159(c)(4) (2011); and also McLendon v. Nicholson, 20 Vet. App. 79 (2006).



Accordingly, the case is REMANDED for the following actions:

1.  Obtain all outstanding pertinent treatment records from the West Palm Beach VA VAMC dated from September 14, 2000, through August 24, 2007.  All records and/or responses received should be associated with the claims file.  

2.  Arrange for a VA examiner with appropriate expertise to review the Veteran's claims file and a copy of this Remand.  After review of the evidence of record, the examiner should provide an opinion as to whether it is at least as likely as not (i.e. a 50 percent probability or more) that the Veteran's service-connected PTSD and/or degenerative disc and joint disease of the lumbosacral spine (1) either alone or in combination with some other condition was the immediate or underlying cause of death or was etiologically related thereto; (2) contributed substantially or materially to death, combined to cause death, or aided or lent assistance to the production of death; or (3) caused or aggravated the Veteran's gastric cancer.  Aggravation is defined as a permanent worsening beyond the natural progression of the disability.

In making this determination, the examiner should specifically address the Veteran's death certificate, which lists as other significant conditions contributing to death PTSD and degenerative joint disease.

A complete rationale for all opinions must be provided.

3.  After completing the above development, and any other development deemed necessary, readjudicate the issue on appeal.  If the benefit sought remains denied, provide an additional supplemental statement of the case to the appellant and her representative, and return the appeal to the Board for appellate review, after the appellant has had an adequate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


